DETAILED ACTION
This is the fourth Office Action regarding application number 16/736,631, filed on 01/07/2020.  This application claim priority to at least six other patent applications, as identified in the Filing Receipt.
This action is in response to the Applicant’s Response received 04/20/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-17 are currently pending.
Claim 1 is amended.
Claims 1-17 are examined below.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 04/20/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner invites Applicant to arrange a telephone interview to discuss the status of this application and any possible amendments or other declarations that may move this application beyond the present rejections.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the minimum required separation between adjacent substantially-transparent particles enables multiple weak reflections from separate particles in a same wavelength to reinforce one another, resulting in a strong reflection of a particular wavelength”.  The examiner concludes that the claim fails to describe with sufficient detail the subject matter that the applicant considers inventive. Specifically, the examiner finds the phrases “weak reflections” and “strong reflection” to be unbound and unclear, having no known or common definition in the art. Skilled artisans would be unable to determine the difference between weak and strong reflections, and would be unable to determine whether any particular embodiment or device reads on or infringes the recited claim terms. The applicant’s disclosure provides no objective guidance to determine ranges or distinction between weak and strong reflections, or any context to inform skilled artisans how a “minimum required separation” distance influences the reflective property of the particles.
All depending claims are similarly rejected because they each incorporate by reference the indefinite terms.


Claim Rejections - 35 USC § 112
Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 2 recites essentially the same subject matter as the newly added limitations of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MINAKI (US 2009/0269579 A1) in view of BOHM (US 2011/0226312 A1).
Regarding claim 1, MINAKI teaches an energy transmissive layer comprising a plurality of particles fixed in a matrix material, wherein each of the plurality of particles comprises a spherical core formed of a first transparent dielectric material and a plurality of material layers disposed radially outward from the spherical core, each of the plurality of material layers being formed of at least a second transparent dielectric material (core may be made of oxides, paras. 49-51; and surrounding layers Ln may also be made of oxides, para. 47; particles are dispersed in a transparent layer, paras. 52-53).
MINAKI further teaches that the spherical core diameter and surrounding layer thicknesses are chosen so correspond with a desired wavelength range in order to display colors (paras. 34 and 38, reads on the limitation require “one or more colors…to produce a desired visual appearance”), and that the index of refraction of the layers is selected to be less than 2 (0.01-1.5, para. 36).  MINAKI finally teaches that the appearance of the overall layer appears opaque and comprises at least one color (para. 20), and shows that the energy transmissive layer provides for at least 50% transmission of at least one visible light wavelength (Figs. 1-8).
MINAKI also necessarily discloses that a boundary is formed between the outer surface of the outer layer and the substantially transparent matrix material because the outer layer of each particle is physically separate from the matrix (e.g. a resin material matrix that embeds the particles). The examiner interprets the “boundary” as an interface between the material of each particle and the material of the transparent matrix.
MINAKI does not disclose expressly an energy harvesting element arranged on a surface of one of a mobile device body structure or casing.
BOHM teaches adding a color reflecting outer skin on the upper side of an energy harvesting element (solar cell) on a surface of a mobile device body structure (vehicle, para. 70), so that the energy harvesting element is the same color as the rest of the mobile device body structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MINAKI and add its color reflective layer as an outer skin of an energy harvesting element as taught by BOHM so that the energy harvesting element is not readily apparent, and instead is either blended in optically to the remainder of the device or displays some other features other than the energy harvesting element (BOHM, para. 70).
The examiner further finds that MINAKI satisfies the new limitation reciting “said outer coating has a thickness selected to provide a minimum required separation between adjacent substantially-transparent particles to reduce instances of refractive interference between adjacent particles that cause variation in the reflected one or more selectable wavelengths of the impinging light energy” because MINAKI teaches a core particle with numerous outer shell coating layers having the claimed refraction indexes and suitable thicknesses that would inherently provide for the desired selected wavelengths/colors as taught by MINAKI. 
Furthermore, the combination of the prior art references would result in an embodiment where the index of refraction is the same for both the transparent matrix and the outer coating (the refractive index can be chosen from 0.01 to 1.5, MINAKI, para. 36, and the refractive index of the resins for the matrix material is also within this range, and thus obvious and overlapping with the claimed range relationship) (as is again determined in the rejection of claim 2 below). 
The examiner also finds that skilled artisans would understand from the prior art references that the distance between particles would provide for a strong reflection of a particular selected wavelength from the greater reflection efficiency provided by the known particle structures (MINAKI, para. 58 describes how the claimed arrangement provides for a single color across varying viewing angles). The examiner concludes that the separation distance between particles thus satisfies the recited “minimum required separation” since it would obviously provide the claimed functionality.

Regarding claim 2, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the substantially transparent matrix material having a same index of refraction as the outer coating (the refractive index can be chosen from 0.01 to 1.5, MINAKI, para. 36, and the refractive index of the resins for the matrix material is also within this range, and thus obvious and overlapping with the claimed range relationship).

Regarding claim 3, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy harvesting element comprising a photovoltaic element (BOHM teaches a photovoltaic element, solar cells 16, Fig. 16). 

Regarding claim 4, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 3, the photovoltaic element being a photovoltaic film (PVF) material (BOHM teaches very thin materials used for the roof solar module, i.e., lightweight construction, and skilled artisans would consider films as a thin, lightweight material). 

Regarding claim 5, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 4, the PVF material being applied to one or more first discrete portions of the surface of the one of the mobile device body structure or casing (BOHM, Fig. 16). 

Regarding claim 6, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 5, further comprising a layer of adhesive applied to the one or more first discrete portions of the surface of the one of the mobile device body structure or casing before applying the PVF material to the one or more first discrete portions, the layer of adhesive affixing the PVF material to the surface of the one of the mobile device body structure or casing in the one or more first discrete portions (adhesive used to attached the solar cells to the structure, BOHM, para. 18). 

Regarding claim 7, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 5, further comprising a surface treatment applied to at least second portions of the surface of the one of the mobile device body structure or casing, the second portions of the surface of the one of the mobile device body structure or casing being different portions than the first portions, and the surface treatment rendering an optical reflectance of the second portions substantially equal to an optical reflectance of the PVF material in the first portions (the remainder of the mobile device car can be painted a desired color, while the energy transmisssive layer can be designed to reflect desired wavelengths and appear the desired color, BOHM, para. 70). 

Regarding claim 8, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy transmissive layer being arranged over the energy harvesting element on the surface of the one of the mobile device body structure or casing by delivering the material composition in a liquid form and applying one of heat or light energy to fix the material composition to form the energy transmissive layer. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.  The Examiner concludes that the final product suggested by the prior art would be identical to the final product formed using annealing process.

Regarding claim 9, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 8, each of the substantially-transparent particles having a diameter in a range of 5 microns or less (MINAKI, paras. 38-40).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 10, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 9, each of the substantially-transparent particles having a diameter in a range of 1.0 to 3.0 microns (MINAKI, paras. 38-40).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 11, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 10, but does not disclose expressly that the material composition is entrained in an air stream and sprayed on the surface of the one of the mobile device body structure or casing. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.  The Examiner concludes that the final product suggested by the prior art would be identical to the final product formed using the recited spraying process.

Regarding claim 12, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 11, but does not disclose expressly that the plurality of substantially-transparent particles and the substantially-transparent matrix material are entrained separately in the air stream to form the material composition sprayed on the surface of the one of the mobile device body structure or casing. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113.  The Examiner concludes that the final product suggested by the prior art would be identical to the final product formed using the recited spraying process.

Regarding claim 13, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, further comprising an electrical connection for transmitting electrical energy generated by the electrical harvesting element from the energy harvesting element to at least one of an electrical energy power source, an electrical energy storage device and an electrically powered component device in the mobile device (cell connectors 104 connect one solar cell to another electrical energy power source, e.g., a second solar cell, BOHM, Fig. 19). 

Regarding claim 15, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, further comprising a substantially transparent protective coating arranged over the energy transmissive layer (BOHM, outer skin 14 coats the entire module, Fig. 10). 

    PNG
    media_image1.png
    223
    528
    media_image1.png
    Greyscale

Regarding claim 16, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy transmissive layer passing 80% or more of light energy impinging on the energy transmissive layer through the energy transmissive layer to activate the energy harvesting element (MINAKI, Figs. 1-8). 

Regarding claim 17, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 1, the energy harvesting element being arranged on the surface of the one of the mobile device body structure or casing by being at least partially accommodated in a cavity in the surface of the one of the mobile device body structure or casing (BOHM, Fig. 9).

    PNG
    media_image2.png
    210
    508
    media_image2.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MINAKI (US 2009/0269579 A1) in view of BOHM (US 2011/0226312 A1) as applied to claim 13 above, and further in view of BULLEN (US 2010/0154887 A1).
Regarding claim 14, the combination of MINAKI and BOHM teaches or would have suggested the system of claim 13, but does not disclose expressly that the electrical connection comprises at least one of an electrical energy converting circuit or an electrical energy conditioning circuit. 
BULLEN teaches an integrated energy harvesting system comprising a solar cell and a transmissive protective cover layer, and also an electrical connection that functions as an electrical energy converting circuit (connection to electronics 404 can convert electrical energy to light via the LCD 302, Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MINAKI and include electronic components that function as an electrical energy converting circuit as taught by BULLEN in order to display important information related to the performance of the energy harvesting element (BULLEN, para. 43).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721